DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II (claim 4) in the reply filed on 12/28/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorazio (U.S. Patent No. 5,626,250) in view of Nguyen (U.S. Pub. No. 2014/0272044).
 	Regarding claim 1: Dorazio discloses a separable container for providing predetermined portions of product contained therein, comprising: a sidewall extending in a first direction to define a height of the container (Figs. 1 & 4; via shown sidewall of the containers) and extending in a second direction to define an outer periphery and an interior space for containing the product within the container (via diameter and shown space of the interior to hold and contain article C), 
Dorazio does not disclose{00658/005758-US1/02279950.1 } -3-a plurality of flexible dividers interspersed with the product in the container, each of the plurality of flexible dividers being substantially aligned with a respective frangible section of the sidewall, wherein each of the flexible dividers defines a boundary between adjacent predetermined portions of product and facilitates separation of the exposed predetermined portion of product from a remainder of product contained within the container.  However, Nguyen discloses similar container with the use of plurality of dividernts placed between food or product sections, see for example (Figs. 1-3; via the shown dividers in different sections of the container’s body being placed between articles).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Dorazio’s container by having a divider placed inside the container and at the dividing sections of the sidewalls, as 
Regarding claim 2: Nguyen discloses that the plurality of flexible dividers each has a first and second surface, wherein the first and second surfaces have different surface textures, see for example (paragraph 0025; “separator 150 may be made of any material that is suitable for its function, such as paper, foam, or plastic…separator 150 may be made of plastic and may have a flat surface”);
Regarding claim 4: it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have placed the first surface of the Nguyen’s divider to be oriented away from the end wall, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 5: Nguyen discloses that the plurality of flexible dividers is equal to one less the number of the plurality of predetermined portions, see for example (Figs. 1-3; via dividers 150).
Regarding claim 6: Dorazio discloses that the sidewall defines a substantially cylindrical shape, (Figs. 1 & 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, all the cited arts of record related to separating and/or dividing main container into small sections.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEH TAWFIK/Primary Examiner, Art Unit 3731